

114 S2716 IS: To update the oil and gas and mining industry guides of the Securities and Exchange Commission.
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2716IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Reed (for himself, Mrs. Feinstein, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo update the oil and gas and mining industry guides of the Securities and Exchange Commission.
	
		1.SEC industry guides
 (a)DefinitionIn this section, the term Commission means the Securities and Exchange Commission. (b)Updates to industry guidesNot later than 180 days after the date of enactment of this Act, the Commission shall—
 (1)update— (A)the industry guides described in subsections (d) and (g) of section 229.801 of title 17, Code of Federal Regulations and section 229.802(g) of title 17, Code of Federal Regulations; and
 (B)subpart 229.1200 of title 17, Code of Federal Regulations; and (2)in making the updates required under paragraph (1), work with the Investor Advisory Committee, which shall—
 (A)solicit and consider public input on appropriate disclosures to include; and (B)submit specific recommendations to the Commission.
 (c)EnforcementIf the Commission fails to meet the deadline under subsection (b), the Chairman of the Commission shall provide a report to and testify before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives explaining why the Commission failed to meet the deadline.